

116 SRES 242 ATS: Designating June 15, 2019, as “World Elder Abuse Awareness Day”.
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 242IN THE SENATE OF THE UNITED STATESJune 10, 2019Mr. Grassley (for himself, Mr. Blumenthal, Ms. Collins, Ms. Hassan, Mr. Lankford, Mr. Wyden, Mr. Casey, Mrs. Feinstein, Ms. Sinema, Ms. Smith, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on the JudiciaryJune 20, 2019Committee discharged; considered and agreed toRESOLUTIONDesignating June 15, 2019, as World Elder Abuse Awareness Day.
	
 Whereas, as of 2016, there were approximately 52,400,000 individuals in the United States age 65 or older, according to the Bureau of the Census;
 Whereas the Bureau of the Census projects that, by 2030, 1 in every 5 individuals in the United States, or 20.6 percent of the population of the United States, will be age 65 or older;
 Whereas the population of aging individuals in the United States has steadily increased over the past century;
 Whereas elder abuse can come in many different forms, often manifesting as physical, sexual, or psychological abuse, financial exploitation, neglect, and social media abuse;
 Whereas the Federal Government estimates that more than 1 in 10 individuals in the United States (approximately 5,000,000 people) over the age of 60 experience abuse each year, and many of them experience abuse in multiple forms, according to the American Journal of Public Health;
 Whereas elderly individuals in the United States who experience cognitive impairment, physical disabilities, and isolation are 4 to 10 times more likely to become the victims of abuse than those without disabilities, according to geriatric medical research at Rush University Medical Center in Chicago, Illinois;
 Whereas close to 50 percent of elderly individuals suffering from dementia will experience abuse during their lifetime, according to the Department of Justice;
 Whereas abuse, neglect, and exploitation of older adults in the United States are unidentified and unreported because of an inability to report or a fear of reporting;
 Whereas only 1 in 23.5 cases of elder abuse are reported to the authorities, including 1 in 44 cases of financial abuse and 1 in 57 cases of neglect, according to Weill Cornell Medical Center;
 Whereas at least $2,900,000,000 is taken from older adults each year due to financial abuse and exploitation, according to the Government Accountability Office;
 Whereas elder abuse, neglect, and exploitation have no boundaries and cross all racial, social, class, gender, and geographic lines;
 Whereas approximately 1 in 3 people in the United States cared for an elderly parent, spouse, or loved one between 2011 and 2017, according to the Centers for Disease Control;
 Whereas older adults who are abused are 3 times more likely to die before older adults of the same age who are not abused, according to the Surgeon General;
 Whereas there is evidence of an increase in elder abuse, neglect, and financial exploitation linked to individuals with opioid addiction, according to the Administration for Community Living, the Elder Justice Coalition, the Center for Gerontology at Virginia Tech, and the National Adult Protective Services Association;
 Whereas the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21701 et seq.) was signed into law on October 18, 2017, but there is still more that can be done to stop elder abuse;
 Whereas financial abuse of older adults has consistently been 1 of the top 10 complaints made each year to the fraud hotline of the Special Committee on Aging of the Senate;
 Whereas public awareness has the potential to increase the identification and reporting of elder abuse by the public, professionals, and victims, and can act as a catalyst to promote issue-based education and long-term prevention;
 Whereas private individuals and public agencies must work together on the Federal, State, and local levels to combat increasing occurrences of abuse, neglect, exploitation, crime, and violence against vulnerable adults, including vulnerable older adults, particularly in light of limited resources for vital protective services; and
 Whereas 2019 is the 14th anniversary of World Elder Abuse Awareness Day: Now, therefore, be it  That the Senate—
 (1)designates June 15, 2019, as World Elder Abuse Awareness Day; (2)recognizes those individuals who originated World Elder Abuse Awareness Day, which brings much needed attention around the globe to the issue of elder abuse;
 (3)recognizes judges, lawyers, adult protective services professionals, law enforcement officers, long-term care ombudsmen, social workers, health care providers, advocates for victims, and other professionals and agencies for their efforts to advance awareness of elder abuse; and
 (4)encourages members of the public and professionals who work with older adults to act as catalysts to promote awareness and long-term prevention of elder abuse—
 (A)by reaching out to local adult protective services agencies, long-term care ombudsman programs, and the National Center on Elder Abuse; and
 (B)by learning to recognize, detect, report, and respond to elder abuse.